                                                                                                  Case 2:19-cv-00810-JAD-NJK Document 13 Filed 07/22/19 Page 1 of 2



                                                                                            1   Anthony L. Martin
                                                                                                Nevada Bar No. 8177
                                                                                            2   anthony.martin@ogletreedeakins.com
                                                                                            3   Dana B. Salmonson
                                                                                                Nevada Bar No. 11180
                                                                                            4   dana.salmonson@ogletreedeakins.com
                                                                                                OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                            5   Wells Fargo Tower
                                                                                                Suite 1500
                                                                                            6   3800 Howard Hughes Parkway
                                                                                            7   Las Vegas, NV 89169
                                                                                                Telephone: 702.369.6800
                                                                                            8   Fax: 702.369.6888

                                                                                            9   Attorneys for Defendant Sodexo, Inc.
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                           10                               UNITED STATES DISTRICT COURT
                                                                                           11                                 FOR THE DISTRICT OF NEVADA
                                                                                           12
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                                RODRIGO PADILLA, an Individual;                     Case No.: 2:19-cv-00810-JAD-NJK
                                                                                           13
                                                          Telephone: 702.369.6800




                                                                                                                      Plaintiff,
                                                            Las Vegas, NV 89169
                                                             Wells Fargo Tower




                                                                                           14                                                      STIPULATION AND ORDER TO STAY
                                                                                                vs.                                                 MATTER PENDING ARBITRATION
                                                                                           15
                                                                                                SODEXO, INC., a Foreign Corporation,                              (First Request)
                                                                                           16   DOES I-X; and ROE CORPORATIONS I-X,

                                                                                                                      Defendant.                             ECF Nos. 11, 12, 13
                                                                                           17

                                                                                           18

                                                                                           19          On July 8, 2019, Defendant Sodexo, Inc. (“Defendant”) filed its Motion to Compel
                                                                                           20   Arbitration (ECF No. 11) and Motion to Stay pending resolution of its Motion to Compel Arbitration
                                                                                           21   (ECF No. 12). As a result, Defendant and Plaintiff Rodrigo Padilla (“Plaintiff”), by and through
                                                                                           22   their respective counsel, have agreed to arbitrate this matter, and hereby request a stay of all
                                                                                           23   proceedings in this matter pending the outcome of arbitration in accordance with the terms set forth
                                                                                           24   in Defendant’s Mutual Agreement to Arbitrate Claims executed by Plaintiff and as otherwise
                                                                                           25   required by our law or rules. Nothing in this Stipulation and Order to Stay Matter Pending
                                                                                           26   Arbitration shall be deemed a waiver and/or release for the parties to present such claims and/or
                                                                                           27   defenses in Arbitration.
                                                                                           28   ...
                                                                                                  Case 2:19-cv-00810-JAD-NJK Document 13 Filed 07/22/19 Page 2 of 2



                                                                                            1          Accordingly, the parties hereby stipulate that this matter be stayed pursuant to 9 U.S.C. § 3
                                                                                            2   and that this matter be compelled to arbitration.
                                                                                            3   DATED this 22nd day of July, 2019.                  DATED this 22nd day of July, 2019.
                                                                                            4   HKM EMPLOYMENT ATTORNEYS LLP                        OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                            5                                                       P.C.

                                                                                            6   /s/ Marta D. Kurshumova                             /s/ Dana B. Salmonson
                                                                                                Jenny L. Foley, Ph.D.                               Anthony L. Martin
                                                                                            7   Nevada Bar No. 9017                                 Nevada Bar No. 8177
                                                                                                Marta D. Kurshumova                                 Dana B. Salmonson
                                                                                            8
                                                                                                Nevada Bar No. 14728                                Nevada Bar No. 11180
                                                                                            9   1785 E. Sahara, Suite 300                           Wells Fargo Tower
                                                                                                Las Vegas, NV 89104                                 Suite 1500
                                                                                           10   Attorneys for Plaintiff                             3800 Howard Hughes Parkway
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                                                    Las Vegas, NV 89169
                                                                                           11                                                       Attorneys for Defendant
                                                                                           12
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                           13                                                 ORDER
                                                          Telephone: 702.369.6800




                                                                                                    Based
                                                                                                       IT IS on
                                                                                                             SOthe parties' stipulation [ECF No. 13] and good cause appearing, IT IS
                                                            Las Vegas, NV 89169




                                                                                           14                   ORDERED.
                                                             Wells Fargo Tower




                                                                                                HEREBY ORDERED that this case is STAYED pending arbitration. It is further
                                                                                           15   ordered that Defendant's Motion to Compel Arbitration and Stay Proceedings [ECF Now.
                                                                                                11, 12] is DENIED as moot. The Clerk of      Court isSTATES
                                                                                                                                           UNITED     directedDISTRICT
                                                                                                                                                               to ADMINISTRATIVELY
                                                                                                                                                                       COURT JUDGE
                                                                                           16
                                                                                                CLOSE this case. Once the arbitration process is completed, any party may move to lift
                                                                                           17   this stay.

                                                                                           18                                                 DATED         _________________________________
                                                                                                                                                                       __________________  _ ______
                                                                                                                                                            U.S. Districtt Ju
                                                                                                                                                                           Judge
                                                                                                                                                                            udg   JJennifer
                                                                                                                                                                              dge Je nnifer A. Dorsey
                                                                                                                                                                                            A Do
                                                                                                                                                                                               D  r
                                                                                           19
                                                                                                                                                            Dated: July 23, 2019
                                                                                           20

                                                                                           21

                                                                                           22

                                                                                           23

                                                                                           24

                                                                                           25

                                                                                           26
                                                                                           27

                                                                                           28


                                                                                                                                                     2
